Citation Nr: 1032850	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-25 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than February 21, 
2003, for the grant of a 70 percent rating for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2003 and March 2005 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which granted an increased 70 percent 
rating for PTSD and denied entitlement to an effective date 
earlier than February 21, 2003 for the assignment of the 70 
percent rating.  


FINDINGS OF FACT

1.  The Veteran's PTSD has most nearly approximated total 
occupational and social impairment.  

2.  The Veteran's untimely filed VA Form 9 filed on April 16, 
2003 was accepted as a claim for increase in the evaluation of 
the service-connected PTSD; it is factually ascertainable in an 
VA treatment note dated April 9, 2002 that the increase in 
disability occurred.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an effective date prior to February 21, 2003 
for the grant of a 70 percent rating for PTSD have not been met.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.400.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for PTSD was granted in a July 2001 rating 
decision with an initial 10 percent evaluation assigned, 
effective February 5, 2001.  An increased evaluation of 70 
percent was assigned in the September 2003 rating decision on 
appeal, effective February 21, 2003.  

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a).
When evaluating the level of disability from a mental disorder, 
VA also will consider the extent of social impairment, but shall 
not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 70 percent disabling 
under Diagnostic Code 9411, in accordance with the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The 
Veteran maintains that a 100 percent rating is warranted as his 
PTSD has manifested total occupational impairment.  

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The Board finds that the Veteran's PTSD most nearly approximates 
total occupational and social impairment and an increased 100 
percent evaluation is warranted.  The Veteran has manifested some 
of the criteria associated with a total rating under Diagnostic 
Code 9411; while undergoing psychiatric treatment at the 
Shreveport VA Medical Center (VAMC), the Veteran reported hearing 
voices in February and March 2003, and he has manifested 
consistent suicidal and homicidal ideation throughout the claims 
period.  Lay statements from his friends received in May 2004 
document his difficulties restraining his temper, and August 2003 
and June 2004 psychiatric assessments from the Shreveport Vet 
Center note unprovoked irritability with outbursts of violence.  
Additionally, the Veteran has also manifested cognitive 
difficulties during VAMC treatment.  In February 2003, the 
Veteran had slow cognitions without a great deal of 
understanding, and in December 2005 he complained of having 
increased trouble remembering things.  Upon VA examination in 
August 2003, the Veteran also performed poorly during a mental 
status evaluation.  

The Veteran's Global Assessment of Functioning (GAF) scores have 
also established the presence of serious PTSD symptoms.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 
(2009)), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  

VA scores ranging between 41 and 55 have been assigned to the 
Veteran's PTSD symptoms.  A score of 41-50 is assigned where 
there are "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  Id.  Although the Veteran 
was assigned GAF scores of 51 and 55 in January 2005 and June 
2006, consistent with moderate symptoms, the large majority of 
GAF scores during the claims period have ranged between 45 and 
48.  Accordingly, the Board finds that the Veteran's GAF scores 
indicate symptoms that most nearly approximate serious severity 
and serious impairment to occupational and social functioning.  
 
The record also contains evidence that the Veteran's PTSD results 
in total occupational impairment.  In February 2003, the 
Veteran's primary care physician noted that the Veteran was 
unemployable due to service-connected PTSD, and he recommended 
that the Veteran seek additional disability compensation.  August 
2003 and June 2004 Vet Center assessments also characterize the 
Veteran's disability as causing an inability to retain employment 
due to severe industrial impairment.  The Vet Center counselor 
also found that the Veteran had an inability to function under 
the normal conditions of daily employment due to PTSD.  

The Veteran has also manifested total social impairment due to 
PTSD.  In a June 2004 statement, the Veteran noted that he had 
severe difficulty maintaining relationships with family and 
friends due to isolation and avoidance, and that his irritability 
and outbursts of violence had resulted in his girlfriend leaving 
him.  Similarly, the Veteran reported during VAMC treatment in 
March 2003 that he had broken up with his girlfriend.  The Vet 
Center assessments also note severe social impairment due to PTSD 
and an inability to develop, establish, and maintain effective 
and meaningful relationships.  Finally, the Veteran was noted to 
have significant emotional disability during treatment at the 
VAMC in October 2003, and to have no regular activities in his 
isolated life in June 2006.  

The Veteran is entitled to a 100 percent rating if his service-
connected PTSD causes total occupational and social impairment, 
regardless of whether he has some, all, or none of the symptoms 
listed in the rating formula, and regardless of whether his 
symptoms are listed in the Rating Schedule.  See Mauerhan v. 
Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Therefore, even 
though the Veteran has not manifested symptoms such as grossly 
inappropriate behavior, or disorientation to time and place, the 
record does support a finding of total occupation and social 
impairment.  Accordingly, a 100 percent evaluation is warranted 
for PTSD.  


Effective Date for the Grant of 70 Percent Rating

The Veteran contends that an earlier effective date is warranted 
for the grant of 70 percent evaluation for his service-connected 
PTSD.  Service connection for PTSD was granted in a July 2001 
rating decision, effective February 5, 2001, and the increased 70 
percent evaluation was assigned in a September 2003 rating 
decision, effective February 21, 2003.  The Veteran contends that 
the proper effective date for the grant of a 70 percent rating is 
February 5, 2001, the effective date for the grant of service 
connection, as he filed a valid appeal to the initial evaluation 
assigned in the July 2001 rating decision.  

In May 2002, the Veteran filed a notice of disagreement with the 
initial 10 percent evaluation assigned to his PTSD following the 
grant of service connection in the July 2001 rating decision.  A 
statement of the case (SOC) was issued in September 2002 that 
included instructions for properly filling out and returning the 
enclosed VA Form 9 (substantive appeal).  In April 2003, almost 
seven months after the issuance of the SOC, the Veteran submitted 
his substantive appeal and an accompanying statement disagreeing 
with the current rating of his PTSD.  The RO responded by sending 
a July 2003 letter notifying the Veteran that his Form 9 was not 
timely and therefore did not constitute a valid substantive 
appeal.  The Veteran was also notified that his April 2003 
statement was treated as a new claim for an increased rating for 
PTSD.  

The Veteran's primary contention is that his April 2003 
substantive appeal was timely and perfected the appeal for an 
initial increased rating stemming from the July 2001 rating 
decision.  Therefore, the date of his claim for purposes of 
assigning a disability rating should be February 5, 2001, the 
date his claim for service connection was received.  

Under VA regulations, a substantive appeal must be filed within 
60 days from the date that the agency of original jurisdiction 
mails the SOC to the veteran or within the remainder of the one-
year period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302(b).  As noted above, the RO mailed the 
Veteran a SOC on September 18, 2002.  The Veteran did not respond 
to the SOC until April 2003, when his Form 9 and accompanying 
statement were received.   The date of receipt of the Form 9 is 
well beyond the 60 day time limit for filing a substantive appeal 
following the SOC and was received more than a year after the 
September 2001 date of mailing of notification of the July 2001 
rating decision.  Therefore, the Veteran did not submit a timely 
substantive appeal to perfect his claim for an increased initial 
evaluation for PTSD.  

In certain circumstances, VA can waive the requirement of the 
filing of a timely substantive appeal.  The Court of Appeals for 
Veterans Claims (Court) has held that the filing of a substantive 
appeal is not a jurisdictional requirement.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009).  Jurisdiction over claims vests 
in the Board when the agency of original jurisdiction certifies 
those claims for appeal after issuing a SOC, regardless of 
whether a substantive appeal has been submitted.  Id; Gonzales-
Morales v. Principi, 16 Vet. App. 556 (2003).  However, in this 
case, the RO did not take actions to indicate to the Veteran that 
the claim for an increased rating was still on appeal.  In fact, 
the RO specifically notified the Veteran in a July 2003 letter 
that his substantive appeal was not timely and his appeal would 
not continue.  The appeal was therefore closed, and the 
requirement for a timely substantive appeal was not waived.  

Thus, the Veteran did not submit a timely substantive appeal to 
perfect his claim for an increased initial rating and the 
February 2001 claim for service connection cannot serve as the 
date of claim with respect to the current increased rating claim.  
The Veteran's current appeal for an increased rating originates 
from a claim received on April 16, 2003, and this constitutes the 
date of claim for purposes of determining the appropriate 
effective date for the grant of a 70 percent rating for PTSD.  

In the case of a claim for an increased rating, if an increase in 
disability occurred within one year prior to the date of claim, 
the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. § 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o); VAOPGCPREC 12-98 (1998).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to previous final decisions.   
Hazan v. Gober, 10 Vet. App. 511 (1997).  

As determined above, the date of claim in this case is April 16, 
2003.  An earlier effective date is only possible if it is 
factually ascertainable that the Veteran's PTSD increased to the 
severity contemplated by a 70 percent evaluation within the year 
prior to the date his claim was received.  38 C.F.R. § 3.400(o).  
In this case, the evidence establishes that the Veteran's PTSD 
increased in severity on April 9, 2002, just outside the one year 
period prior to April 16, 2003. 

For the period prior to April 9, 2002, the Veteran's PTSD 
manifested mild symptoms.  A GAF score of 65, consistent with 
mild symptoms, was assigned during a June 2001 VA examination and 
during VAMC treatment for depression in January 2002.  The June 
2001VA examiner also characterized the Veteran's PTSD as mild.  
Prior to April 2002, the Veteran denied experiencing suicidal 
ideation and the June 2001 VA examiner noted only moderate 
impairment to social and interpersonal relationships.  

In contrast, on April 9, 2002, the Veteran was seen at the VAMC 
with an exacerbation of PTSD symptoms with accompanying 
depression, anxiety, and feeling suicidal.  An emergency 
evaluation due to suicidal ideation was provided and a combined 
GAF score of 45 for PTSD and depression was assigned.  Although 
the April 2002 GAF score contemplates symptomatology associated 
with PTSD and nonservice-connected depression, the August 2003 VA 
examiner concluded that the Veteran's GAF score could not be 
dichotomized into separate diagnostic entities.  The Board is 
precluded from differentiating between symptomatology attributed 
to a nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Therefore, 
the Board will consider the April 9, 2002 combined GAF score in 
its determination of the severity of the Veteran's PTSD.  Dating 
from April 9, 2002, the Veteran was consistently assigned GAF 
scores ranging from 45 to 48 during VA treatment, associated with 
serious symptoms, and he continued to report suicidal ideation as 
well as increasingly severe social and occupational impairment 
from that date forward.  

Thus, it is factually ascertainable that the Veteran's PTSD first 
increased in severity to the level contemplated by a 70 percent 
evaluation on April 9, 2002.  As the increase in disability 
occurred more than one year prior to the date of claim, the 
proper effective date for the grant of a 70 percent rating for 
PTSD is April 13, 2003, the date the claim for an increased 
rating was received.  38 C.F.R. § 3.400(o).  As this date is 
later than the currently assigned effective date of February 21, 
2003, an earlier effective date is not warranted and the claim 
must be denied.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

With respect to the claim for an increased rating, the Board 
finds that VA has substantially satisfied the duties to notify 
and assist.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision granting the complete benefit claimed on appeal. 
i.e., a total disability rating for PTSD.  Regarding the claim 
for an earlier effective date, notice fulfilling the requirements 
of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 
2005 letter, which was prior to the March 2005 rating decision 
that denied the assignment of an earlier effective date for the 
70 percent disability evaluation.  To whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
earlier effective date claims, the Board finds no prejudice to 
the Veteran in proceeding with the present decision.  As noted 
above, the Veteran has already received actual notice regarding 
his claim for an earlier effective date, and notice pertaining to 
increased ratings is not pertinent to his current claim.  
Therefore, the Veteran is not prejudiced by the lack of notice on 
these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether a veteran has been prejudiced).

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has obtained records of treatment 
reported by the Veteran, including VA treatment.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

PTSD warrants a total disability rating and the claim is granted. 

Entitlement to an effective date earlier than February 21, 2003, 
for the grant of a 70 percent rating for PTSD, is denied.  



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


